Citation Nr: 0511168	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  00-12 786	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chloracne on the 
basis of claimed clear and unmistakable error (CUE).

2.  Entitlement to an increased disability rating for 
service-connected gunshot wound residuals of the left third 
metacarpal, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU)


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1965 to March 
1971.   

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  

Procedural history

In a September 1992 rating decision, the veteran was granted 
service connection for residuals of a gunshot wound to the 
left third metacarpal.  A noncompensable disability rating 
was assigned.  

In rating decisions in February 1994, November 1994, and May 
1995, the RO denied service connection for chloracne.  In a 
February 1997 rating decision, the RO declined to reopen the 
chloracne claim.  The veteran did not appeal those decisions.

In March 1998, the RO received the veteran's claim of 
entitlement to an increased rating for the service-connected 
left third metacarpal injury.  The veteran also claimed 
entitlement to service connection for chloracne on the basis 
of CUE in an unspecified prior RO rating decision.  In a 
September 1999 rating decision, the RO denied both claims.  
The RO granted service connection for PTSD assigned a 
30 percent disability rating.  The veteran disagreed with the 
September 1999 decision as to all issues.  A statement of the 
case (SOC) was prepared with respect to the left third 
metacarpal and CUE issues in April 2000.  That appeal was 
perfected with the timely receipt of the veteran's 
substantive appeal (VA Form 9) in May 2000.  A SOC on the 
PTSD issue was not prepared until January 2002.  The veteran 
perfected his appeal with respect to that issue with the 
timely receipt of his substantive appeal in February 2002.

In a November 2003 supplemental statement of the case (SSOC), 
the veteran's PTSD disability rating was increased to 50 
percent.  The veteran continued to express disagreement with 
the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  

In July 2000, the RO received the veteran's claim of 
entitlement to TDIU.  In an April 2001 rating decision, the 
RO denied the claim.  The veteran disagreed with the April 
2001 rating decision, and the appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
February 2002.  

Although the veteran requested a BVA hearing in his May 2000 
substantive appeal (VA Form 9), he specifically withdrew his 
request in a December 2001 letter, signed by his attorney.  
The veteran has since made no other requests for a hearing.

Issues not on appeal

In a March 2003 rating decision the RO also denied the 
veteran's claims of entitlement to service connection for 
right and left carpal tunnel syndrome.  The veteran appealed 
those denials.  However, in an April 2004 rating decision, 
the RO granted service connection for right and left carpal 
tunnel syndrome and assigned a 10 percent disability rating 
for each.  The veteran has not appealed that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].
 
In a January 2002 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
diabetes.  The veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and it will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In a March 2003 rating decision, the RO granted service 
connection for a left elbow disorder and assigned a 10 
percent rating.  The veteran disagreed with the March 2003 
decision and a SOC was prepared in April 2004.  However, the 
veteran did not perfect an appeal as to that issue.  

In an April 2004 rating decision, the RO granted service 
connection for a shell fragment wound of the left small 
finger and assigned a 10 percent disability rating.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision.  
[The April 2004 SOC, noted above, listed the issue of 
entitlement to an increased rating for the left small finger, 
apparently in error.  The veteran had not yet received the 
rating decision granting service connection for the left 
small finger disability, and he did not in fact later 
disagree with that decision.]  Accordingly, that issue is not 
before the Board.  

Representation

In an April 2004 letter to the veteran, the Board advised the 
veteran that his attorney, R. Edward Bates, had his authority 
to represent VA claimants revoked by VA, effective July 28, 
2003.  In essence, it meant that the Board, as well as other 
VA organizations, could no longer recognize Mr. Bates as the 
veteran's representative.  In the letter, the veteran was 
provided several options with respect to his representation 
choices.  However, he has not chosen another representative.  
Therefore, the Board will assume that the veteran is 
representing himself in the current appeal.

Remanded issues

The issue of entitlement to an increased disability rating 
for PTSD and entitlement to TDIU will be addressed in the 
remand portion of this decision.  Those issues are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran further action is 
required on his part.

FINDINGS OF FACT

1.  The veteran has not alleged specific errors of fact or 
law in any prior final rating decision which denied service 
connection for chloracne.

2.  The veteran's gunshot wound residuals of the left third 
metacarpal are manifested by full range of finger motion.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a valid claim of CUE in any 
prior, final rating action that denied service connection for 
chloracne.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2004). 

2.  The criteria for an increased disability rating for 
gunshot wound residuals of the left third metacarpal have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 5226, 5229 (2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for chloracne on the 
basis of clear and unmistakable error (CUE) in a prior rating 
decision.

The veteran is seeking entitlement to service connection for 
chloracne on the basis of CUE.  The veteran essentially 
contends that an unspecified prior rating decision or rating 
decisions that denied service connection for chloracne 
was/were founded on CUE. 



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The VCAA is accordingly generally 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The thrust of the veteran's presentation is that the RO 
committed CUE in connection with an unspecified prior rating 
decision that denied service connection for chloracne.  
Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(Aug. 30, 2001) the United States Court of Appeals for 
Veterans Claims (the Court) held that "there is nothing in 
the text or the legislative history of VCAA to indicate that 
VA's duties to assist and notify are now, for the first time, 
applicable to CUE motions."  In concluding that the VCAA is 
not applicable to allegations of CUE, the Court's opinion 
explained that even though the VCAA is a reason to remand 
"many, many claims, . . . it is not an excuse to remand all 
claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2004).

The Board observes in this connection that in general a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.  In 
this case, as discussed below, the outcome rests on the 
interpretation of evidence already contained in the claims 
folder.  

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2004).  The veteran has 
been accorded ample opportunity to present evidence and 
argument on this matter.  

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent law and regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Finality of RO decisions

In general, VA rating decisions are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).  In the alternative, a final 
decision may be subject to revision on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) 
(2004).

Clear and unmistakable error

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).



Analysis

The Board has reviewed the veteran's contentions with respect 
to this claim.  
In essence, he contends that RO rating decisions that denied 
his claim of entitlement to service connection for chloracne 
contained CUE because the denials were based on the RO's 
finding that his service medical records did not contain 
evidence of exposure to Agent Orange.  However, nowhere in 
the veteran's claim or in his other communications on this 
issue has he identified the particular rating decision or 
rating decisions that supposedly contain CUE.  The Board 
notes that, in addition to the initial February 1994 rating 
decision that denied service connection for chloracne, the 
claim was reopened and denied on the merits in a November 
1994 rating decision, and in a June 1995 rating decision.  
Each of those decisions is now final, and is thus a potential 
subject of the veteran's CUE claim.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

The RO declined to reopen the chloracne claim in February 
1997, based on its determination that the veteran had not 
submitted new and material evidence.  As such, that decision 
is not subject to collateral attack.  See Glynn v. Brown, 6 
Vet. App. 523, 528 (1994) [a decision that new and material 
evidence was not submitted is a denial that there is a claim; 
it is not a final denial or disallowance of a claim].  

In his March 1998 claim, the veteran stated that "my claim 
was denied" but he did not specify when his claim was denied 
or identify any particular decision.  As noted above, any 
claim of CUE must be pled with specificity.  See Andre, 14 
Vet. App. at10; aff'd at 301 F.3d 1354.  Such was not done in 
this case.  

Moreover, the Court has specifically held that failure to 
identify the dates of the RO decisions being collaterally 
attacked, where multiple decisions have been rendered, 
renders the pleading of CUE insufficient.  Mindenhall v. 
Brown, 7 Vet. App. 271, 275 (1994).

The Board notes that in a January 1999 VA Form 21-4138, the 
veteran specifically pointed to a November 4, 1994 letter 
from the RO as containing information that was contradictory 
to information sent to him by the VA Medical Center in 
Memphis, Tennessee on January 6, 1994.  The veteran enclosed 
a copy of the January 6, 1994 letter.  However, the veteran 
did not in his January 1999 communication discuss the issue 
of CUE or indicate that the contradictory information 
amounted to CUE.  In any event, the letter from the RO is not 
a final decision which is subject to challenge on the basis 
of CUE.  Moreover, an allegation that the RO did not consider 
a certain piece of evidence, by itself, is insufficient to 
properly plead CUE.  In Gonzales v. West, 218 F.3d. 1378, 
1381 (Fed. Cir. 2000), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 
3.303(a) does not require that a rating decision discuss each 
piece of evidence, only that it consider all of the evidence.  

The Board also notes that allegations that the VA failed in 
its duty to assist are, as a matter of law, insufficient to 
plead CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994) ("an incomplete record, factually correct in all 
other respects, is not clearly and mistakably erroneous").  
Moreover, simply to allege CUE on the basis that previous 
adjudications improperly weighed and evaluated the evidence, 
or failed to apply the benefit-of-the-doubt doctrine, or 
failed to give reasons and bases, can never rise to the 
stringent definition of CUE.  "Broad-brush" allegations of 
"failure to follow the regulations" or "failure to give due 
process" are also insufficient.  See Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

Based on the veteran's failure to identify the rating 
decision or decisions being collaterally attacked, as well as 
his failure to identify the type of error that could 
potentially be considered CUE, a claim of CUE in a prior 
rating decision has not been pled with sufficient specificity 
to raise a valid claim.  In essence, the veteran has not 
pointed to an error of fact or any error in the application 
of the law that would compel the conclusion that the result 
would have been manifestly different but for the error.  

If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the veteran is only asserting 
disagreement with how the VA evaluated the facts before it, 
if the veteran has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the veteran has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be dismissed without prejudice 
because of the absence of legal merit or lack of entitlement 
under the law.  See Simmons v. Principi, 17 Vet. App. 104 
(2003); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  This is the situation 
here.  Accordingly, the veteran's appeal is dismissed.

The Board will now move on to discussion of the remaining 
issue.

2.  Entitlement to an increased disability rating for gunshot 
wound residuals of the left third metacarpal, currently 
evaluated as 10 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected gunshot wound residuals of the left third 
metacarpal, which is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5226 
(2002).  He essentially contends that the symptomatology 
associated with the disorder is more severe than is 
contemplated by the currently assigned rating.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to the veteran's increased rating 
claim.  See Holliday, 14 Vet. App. at 283 [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 1999 and April 2001 rating 
decisions, by the April 2000 and April 2004 SOCs of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
September 2004, with a copy to his representative, that was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant an increased disability 
rating; it enumerated the evidence already received; and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
September 2004 VCAA letter, the RO informed the veteran that 
the RO would get such things as "records held by Federal 
agencies to include your service medical records or other 
military records, and medical records at VA hospitals.  We're 
making reasonable efforts to help you get private records or 
evidence necessary to support your claim.  We'll tell you if 
we are unable to get records that we requested.  We'll also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The September 2004 letter informed the 
veteran that "If you have private treatment records that you 
feel might support your appeal, complete and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information, for each health care provider so that we 
can obtain treatment information."  It also informed him 
that "If you have received treatment at a VA Medical Center 
that you feel might support your appeal, please provide us 
with the location and the dates of treatment[...]"  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The September 2004 letter specifically 
requested that the veteran provide "any evidence in [his] 
possession that pertains to the claim" (as stated in 38 
C.F.R. § 3.159 (b)).  It also requested that "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  

The Board finds that September 2004 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
September 1999, prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  

Over the lengthy course of this appeal the veteran has been 
notified of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  Extensive medical evidence has been obtained and 
associated with the veteran's claims folder.  The veteran has 
not indicated that there is any additional relevant evidence 
pertinent to his claim.  The Board is therefore satisfied 
that the veteran was notified properly of his statutory 
rights; he is fully cognizant of them; and no amount of 
additional communication would result in any additional 
evidence pertinent to this claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records, VA outpatient treatment records and a Social 
Security Administration (SSA) disability determination and 
associated medical records.  The veteran was afforded VA 
examinations in December 1998 and March 2003.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  As noted 
in the Introduction above, he initially requested a BVA 
Travel Board hearing, but later withdrew his request.  He 
also has had to opportunity to secure new representation, and 
he evidently has declined to do so.

Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].



Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

The Board notes that VA's criteria for evaluating finger 
injuries were revised during the pendency of the veteran's 
appeal.  See Ankylosis and Limitation of Motion of Digits of 
the Hands, 67 Fed. Reg. 48,784, 48,787 (2002).  The 
disability was initially rated under the former schedular 
criteria.  The April 2004 SOC reflects that the RO has also  
evaluated the veteran's disability under the revised 
criteria.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board will apply both the old and new versions of the 
criteria to the veteran's claim, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC 3-2000.

(i.)  The current schedular criteria

Diagnostic Code 5226 [long finger, ankylosis of] provides the 
following levels of disability for both the major and minor 
appendage: 

10% Unfavorable or favorable.  

Note: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

Limitation of motion of the index finger is rated under 
Diagnostic Code 5229,  effective August 26, 2002, which 
provides a maximum rating of 10 percent (for major or minor 
hand) if there is a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible or; with 
extension limited by more than 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (as of August 26, 2002).

(ii.) The former schedular criteria

Under the former version of the rating schedule, Diagnostic 
Code 5226 [middle finger, ankylosis of] provides the 
following levels of disability for both the major and minor 
appendage:

10% Unfavorable;

10% Favorable.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002).

Analysis

Mittleider considerations

The Board notes that, in addition to gunshot wound residuals 
of the left third metacarpal, the veteran has been diagnosed 
with carpal tunnel syndrome of the left upper extremity, 
which has been medically related to the service-connected 
gunshot wound of the left third metacarpal.  He is also 
service connected for gunshot wound residuals of the left 
small finger.  These disorders are separately service-
connected and rated.  Therefore, their symptomatology cannot 
be considered in evaluating the veteran's left third finger 
disability without violating the rule against pyramiding, 
which prohibits the Board from compensating the veteran twice 
for the same manifestations under different diagnostic codes.  
38 C.F.R. § 4.14 (2004).  Accordingly, the Board believes 
that the neurological symptoms of the left arm and hand, 
which have been medically attributed to the carpal tunnel 
syndrome, are not for consideration here.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's gunshot wound residuals of the left third 
metacarpal are currently evaluated under Diagnostic Code 5226 
[long finger, ankylosis of].  The veteran has not suggested 
that another diagnostic code be used. 

However, the finger is not in fact ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Range of motion of the metacarpal phalangeal joints 
was measured from 0 degrees extension to 90 degrees flexion.  
The range of motion of all of the distal interphalangeal 
joints was from 0 to 45 degrees, except for the left little 
finger.  The range of motion of the proximal interphalangeal 
joints of all of the digits, except the left little finger 
was 100 degrees.  Similarly, a June 2000 hand examination 
showed full range of motion of the middle finger.  The 
veteran could straighten it out and make a full fist.  

There is one other potentially applicable rating code, 
Diagnostic Code 5229 [limitation of motion, index or long 
finger]. Because this code, like Diagnostic Code 5226, 
provides no higher rating than that presently assigned (10 
percent), the veteran can gain no advantage by consideration 
of either schedular criteria under the circumstances.  
Nevertheless, to afford a complete discussion of the case, 
the Board in its analysis will address this claim under both 
Diagnostic Codes 5226 and 5229. 

Diagnostic Code 5154 provides a 20 percent rating for 
amputation of the long finger with metacarpal resection (more 
than one-half the bone).  A 10 percent rating is for 
assignment for amputation without metacarpal resection, at 
the proximal interphalangeal joint or proximal thereto.  The 
veteran's left third finger has not in fact been amputated, 
and given the essentially normal findings reported by the 
March 2003 examiner, the evidence of record simply does not 
support a finding that the veteran's gunshot wound residuals 
of the left third metacarpal is of such severity as to 
approximate amputation of the finger with metacarpal 
resection.  Accordingly, Diagnostic Code 5154 is not 
appropriate.

Accordingly, Diagnostic Codes 5226 and 5229 will be applied 
below.

Schedular rating

The veteran is currently assigned the maximum 10 percent 
rating available under Diagnostic Code 5226.  A higher 
disability rating is not available under either the current 
or former version of the regulations.

As noted in the section immediately preceding, 10 percent is 
also the highest rating available under Diagnostic Code 5229.

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a 10 percent 
evaluation for ankylosis of the left middle finger, under 
Diagnostic Code 5226.  This disability evaluation is the 
maximum rating allowable.    Accordingly, the aforementioned 
provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration in this 
case. 

Esteban considerations

Although the matter has not been raised by the veteran, the 
Board has explored the possibility of whether scars of the 
left hand resulting from the veteran's gunshot wound and 
subsequent treatment should be separately rated.  See 38 
C.F.R. § 4.25 (2004); Esteban, 6 Vet. App. at 261.  However, 
the criteria for a separate compensable rating for scars have 
been met.  There is no evidence that the veteran's scars are 
of sufficient size to warrant a compensable rating, or that 
they are objectively painful or unstable, or that they limit 
movement or function of the veteran's fingers or hand.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2004).

Extraschedular rating

In the September 1999 rating decision, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service connected gunshot wound residuals of the 
left third metacarpal.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2004).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual with respect to his 
left third metacarpal injury, and the Board has been 
similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  
See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected left third 
finger results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  The evidence does not show frequent 
hospitalization for this condition.  There is no evidence 
consistent with an extraordinary clinical picture.  The Board 
has been unable to identify any other factor consistent with 
an exceptional or unusual disability picture, and the veteran 
has pointed to none.  Indeed, the medical evidence 
demonstrates that the veteran is able to fully move the 
finger.

The Board finds that the current 10 percent rating adequately 
compensates the veteran for his left third metacarpal injury.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected left third 
finger disability does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  Accordingly, an 
extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left third finger 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

The claim of entitlement to service connection for chloracne 
on the basis of CUE is dismissed without prejudice to 
refiling.

The criteria for a higher disability rating not having been 
met, the veteran's claim of entitlement to an increased 
evaluation for gunshot wound residuals of the left third 
metacarpal is denied.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU)

According to a March 2002 letter from Dr. G.C., the veteran 
was hospitalized for PTSD symptoms from September 11, 2002 to 
September 14, 2002 under his care.  A March 2002 letter from 
Dr. W.M.K. shows that this took place at the St Francis 
Medical Center in Peoria, Illinois.  Those hospital records 
are clearly pertinent to the veteran's PTSD claim; however, 
they are not of record, and it does not appear that any 
attempt was made to obtain them.  

VA's duty to assist the veteran includes making reasonable 
efforts to obtain relevant medical records identified by him.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

As the outcome of the PTSD claim is likely to have a bearing 
on the resolution of the TDIU claim, those issues are 
considered to be inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation].

Also, with respect to the TDIU issue, the record contains an 
opinion as to whether the veteran is unemployable based on 
his PTSD.  However, that opinion does not address the other 
service connected disorders.  The determination as to whether 
TDIU is warranted must be made on the basis of all of his 
service-connected disorders.  38 C.F.R. § 4.16 (2004).

Accordingly, for the reasons stated above, these issues are 
REMANDED to VBA for the following actions:

1.  VBA should make efforts to obtain any 
records pertaining to treatment of the 
veteran for PTSD from the St. Francis 
Medical Center in Peoria, Illinois, to 
include records from his September 2002 
hospitalization.  

2.  VBA should arrange for a medical 
opinion based on a review of the 
veteran's claim file.  The reviewing 
physician is asked to state an opinion as 
to whether the veteran is unemployable.  
If so, the reviewing physician is asked 
to state an opinion as to whether such 
unemployability is at least as likely as 
not (at least 50 percent likelihood) due 
to the veteran's combined service-
connected disabilities, and not 
considering any of his non-service-
connected disabilities, such as his 
amputated right leg, cardiovascular 
disorder, stroke residuals, and 
gastrointestinal disorder.  
?	The service connected disabilities 
are (1) PTSD, rated as 50 percent 
disabling; (2) gunshot wound 
residuals of the left third 
metacarpal, rated as 10 percent 
disabling; (3) gunshot wound 
residuals of the left small finger, 
rated as 10 percent disabling; (4) a 
left elbow disorder, rated as 10 
percent disabling; (5) left carpal 
tunnel syndrome, rated as 10 percent 
disabling; (6) right carpal tunnel 
syndrome, rated as 10 percent 
disabling; (7) diabetes mellitus, 
rated as 10 percent disabling; and 
(8) a right wrist ganglion cyst, 
rated as noncompensably disabling.  
?	The reviewing physician is asked to 
provide a thorough discussion of the 
evidence and medical principles 
underlying his/her opinion.
?	If the reviewing physician 
determines that a physical 
examination of the veteran is 
required to fulfill this 
instruction, VBA should schedule 
such an examination.  

3.  VBA should conduct any additional 
development that is indicated.  
Thereafter, VBA should readjudicate the 
veteran's claims of entitlement to an 
increased disability rating for PTSD, and 
entitlement to TDIU.  If either claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


